A NASDAQ Traded Company - Symbol HBNC Forward-Looking Statements This presentation may contain forward-looking statements regarding financialperformance, business prospects, growthand operating strategies.For thesestatements, Horizon claims the protectionof the safe harbor for forward-lookingstatements contained in the PrivateSecurities Litigation Reform Act of 1995. *Based on price at the close of business on July 28, 2009 at $16.50 per share **Total assets as of June 30, 2009 Corporate Profile •SymbolHBNC •Shares Outstanding3.3 Million Shares
